Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into as of January 4, 2013 by and between FWH Birmingham Colonnade, LLC,
a Delaware limited liability company (“Seller”) and CWI Birmingham Hotel, LLC, a
Delaware limited liability company (“Buyer”).

 

RECITALS

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of December 7, 2012 (the “PSA”); and

 

WHEREAS, Seller and Buyer desire to amend the PSA in accordance with the terms
and conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.         The definition of “Study Period” is hereby deleted in its entirety
and replaced with the following:

 

“Study Period shall mean the period commencing at 9:00 a.m. Central Time on
December 7, 2012, and continuing until 5:00 p.m. Central Time on January 4,
2013.”

 

2.         The following language is hereby added to the end of
Section 3.1(a) of the PSA:

 

“Notwithstanding the foregoing, (i) the Buyer shall have until 5:00 p.m. Central
Time on January 9, 2013 (the “Study Period Extension Date”) to (x) obtain and
review a zoning report prepared by The Planning and Zoning Resource Corp.; and
(y) obtain and review an  updated ALTA or Category 1A survey of the Property;
and (ii) the Buyer and the Seller shall have until the Study Period Extension
Date to mutually agree upon (in their respective sole and absolute discretion)
any and all open matters necessary to permit the Buyer to complete and finalize
the audits more specifically set forth in SECTION 3.5 (clauses (i) and
(ii) collectively referred to as the “Remaining Diligence Items”).  If the
Remaining Diligence Items are not satisfactory to the Buyer and/or the Buyer has
not reviewed and approved the contents of such Remaining Diligence Items (such
approval  in its sole and absolute discretion, but subject to SECTION 3.2, as
applicable), as applicable, on or before the Study Period Extension Date, the
Buyer may, at its option, upon written notice to the Seller and the Escrow Agent
terminate this Agreement, at which time the Earnest Money shall be returned
promptly to the Buyer and upon return of the Earnest Money, the Buyer and the
Seller shall have no further rights, liabilities or obligations hereunder
(except as expressly survive the termination of this Agreement).  If the Buyer
does not elect to terminate, to the extent permitted, on or before the Study
Period Extension Date, the Earnest Money shall remain non-refundable, except as

 

--------------------------------------------------------------------------------


 

otherwise expressly set forth in this Agreement, and the Buyer’s obligation to
purchase the Property shall be conditional only as otherwise provided in
accordance with the terms of this Agreement.”

 

3.         The Buyer expressly acknowledges that it has been provided and has
approved or shall be deemed to approve all diligence items required to be
provided by the Seller under the PSA.  The Buyer acknowledges further that
Buyer’s right to recover the Earnest Money, as defined in the PSA, is limited to
those circumstances set forth in Section 2 of this Amendment or as otherwise
expressly permitted under the terms of the PSA.

 

4.         Except as specifically amended hereby, the PSA remains in full force
and effect and is hereby ratified by the parties hereto.  In the event that any
of the terms or conditions of the PSA conflict with this Amendment, the terms
and conditions of this Amendment shall control.  The parties hereto agree that
this Amendment is intended to amend the PSA.

 

5.         This Amendment shall be governed by, interpreted under, and construed
and enforced in accordance with, the laws of the State in which the Property is
located, without giving effect to any principles regarding conflict of laws.

 

6.         This Amendment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument.  For purposes of this Amendment, signatures by facsimile or
electronic PDF shall be binding to the same extent as original signatures.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Purchase and Sale Agreement has been
duly executed by the parties hereto under seal as of the day and year first
above written.

 

 

BUYER:

CWI Birmingham Hotel, LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael C. Coolidge

 

 

 

Michael C. Coolidge

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

SELLER:

FWH Birmingham Colonnade, LLC

 

 

 

 

 

By:

Fairwood Hospitality Investors, L.L.C., its member

 

 

 

 

 

 

By:

Fairwood Investors, LLC,

 

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Todd Solmson

 

 

 

 

Todd Solmson

 

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[COUNTERPART SIGNATURE PAGE TO FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT]

 

 

The undersigned Escrow Agent joins in the execution of this First Amendment to
Purchase and Sale Agreement:

 

 

 

ESCROW AGENT:

 

 

 

First American Title Insurance Company

 

 

 

 

 

By:/s/ Rita Bost

 

 

 

Name:

Rita Bost

 

Its:

Senior Commercial Escrow Agent

 

--------------------------------------------------------------------------------